Citation Nr: 0612270	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 30 percent for Post-
Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from November 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003  rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in April 2004, and a 
substantive appeal was received in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2006, the veteran submitted a VA Form 9 
indicating that he desired to attend a hearing to be 
conducted by a Veteran's Law Judge.  It appears that the 
veteran checked both the box indicating the he desired to 
attend a hearing to be conducted in Washington, D.C. and also 
the box indicating that he desired to attend a hearing to be 
conducted at his local RO.  The veteran was scheduled for a 
hearing to be conducted in Washington, D.C. in May 2006.  In 
April 2006, the veteran submitted a statement indicating that 
he would be unable to attend the hearing to be conducted in 
Washington and indicated that he was hoping that his 
requested hearing could be held at his local RO.  The Board 
finds the veteran should be scheduled for a hearing to be 
conducted at his local RO.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.703 (2005).



Accordingly, this case is REMANDED for the following actions:

The veteran should be scheduled for a 
Board hearing at the RO (either by a 
traveling Veterans Law Judge or by means 
of videoconference, as the veteran may 
elect).  After the hearing is conducted, 
or in the event the veteran withdraws his 
hearing request or fails to report for a 
scheduled hearing, the case should be 
returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






